DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 06/23/2022.
Claims 1-2, 4, 7, 10-12, 14, 17, and 20 are amended.
Claims 1-20 are currently pending and have been allowed. 


Reasons for Allowance

The following is an Examiner' s statement of reasons for allowance:
As indicated in the “Allowable Subject Matter” section of the Office Action mailed 03/23/2022, claims 1-20 are allowable over the cited prior art.
With respect to claim eligibility, claim(s) 1 and 11 have been amended to recite additional elements including:
generating, using a combination of two learning models comprising a generator model and a discriminator model, a predicted quantity of the item from latent data, wherein the latent data is used as input into the generator model to output generated data to learn a distribution of real data, and wherein the generated data that is output from the generator model and the real data are used as input USA.605028969.3/QCP2Attorney Docket No. 6268US01/1761284.1219into the discriminator model to estimate a distribution of the latent data to a real dataset; 
using a respective loss function that specifies a generator loss for the generated data that is output from the generator model and a discriminator loss for an output of the discriminator model; 
propagating the combination of the generator loss and the discriminator loss back through the generator model until the discriminator model can no longer distinguish the generated data from the real data in the real dataset.
The Examiner finds Applicant’s arguments filed 06/23/2022 regarding the § 101 rejection to be persuasive. These additional elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Reference U (Godfrey, Andrea Lynn) is directed to product segmentation and the relationship between the proposed product segmentation approach and a parallel customer segmentation approach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625  

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625